Case 1:20-cv-01435-DDD-NRN Document 34 Filed 11/25/20 USDC Colorado Page 1 of 3




                              IN THE UNITED STATES DISTRICT COURT
                                 FOR THE DISTRICT OF COLORADO

  Civil Action No. 1:20-cv-01435-DDD-NRN

  DOUGLAS WOODS, an individual,

                 Plaintiff,

  v.

  ROCKY VISTA UNIVERSITY,

                 Defendant.


                        JOINT MOTION TO RESTRICT COURT RECORDS


         Plaintiff, Douglas Woods, and Defendant Rocky Vista University (collectively referred to

  as the “Parties”), by and through their respective counsel and pursuant to D.C.COLO.LCivR 7.2,

  respectfully request that the Court restrict public access to the entire record of this proceeding. In

  support of this Joint Motion, the parties state as follows:

         1.        Pursuant to D.C.COLO.LCiv.R 7.1, the undersigned certifies that they have

  conferred regarding the relief sought in this Joint Motion and neither party opposes the relief

  requested herein.

         2.        On May 19, 2020, Plaintiff filed a Complaint with Jury Demand [ECF No. 01] in

  this matter.

         3.        On November 17, 2020, the Parties entered into a Confidential Settlement

  Agreement and General Release (“Agreement”) in the above-captioned matter.

         4.        On November 20, 2020, the Parties filed a Joint Stipulation of Dismissal with

  Prejudice [ECF No. 32].


                                                    1
Case 1:20-cv-01435-DDD-NRN Document 34 Filed 11/25/20 USDC Colorado Page 2 of 3




         5.        As part of the consideration described in the Agreement, the Parties agreed to file

  a joint motion requesting that the Court restrict access to the records in this lawsuit. Additionally,

  the public has no valid interest in the contents of these records.

         6.        Pursuant to D.C.COLO.LCivR 7.2, the parties request that entire proceeding related

  to the above-captioned matter be deemed a Level 1 Restriction, allowing only access by the parties

  and the Court.

         7.        The Parties request that all pleadings filed in this matter, ECF Nos. 01-33 as well

  as any subsequent pleadings filed or orders entered, be deemed a Level 1 Restriction pursuant to

  D.C.COLO.LCivR 7.2, as contemplated by the parties at the time of reaching agreement to settle

  this matter.

         WHEREFORE, the parties respectfully request that this Court grant this Joint Motion and

  restrict the entirety of this proceeding deeming it a Level 1 Restriction, pursuant to

  D.C.COLO.LCivR 7.2, and for any other relief as deemed just and proper by the Court.

         Respectfully submitted this 25th day of November, 2020.


  KISHINEVSKY & RAYKIN                                   JACKSON LEWIS P.C.

  s/ Igor Raykin                                         s/ Timothy M. Kratz
  Igor Raykin                                            Timothy M. Kratz
  2851 South Parker Road, Suite 150                      Jonathan H. Geneus
  Aurora, Colorado 80014                                 950 17th Street, Suite 2600
  Telephone: (720) 767-1846                              Denver, Colorado 80202
  igor@coloradolawteam.com                               Telephone: (303) 892-0404
                                                         Tim.Kratz@jacksonlewis.com
  ATTORNEYS FOR PLAINTIFF,                               Jonathan.Geneus@jacksonlewis.com
  DOUGLAS WOODS
                                                        ATTORNEYS FOR DEFENDANT,
                                                        ROCKY VISTA UNIVERSITY

                                                    2
Case 1:20-cv-01435-DDD-NRN Document 34 Filed 11/25/20 USDC Colorado Page 3 of 3




                                  CERTIFICATE OF SERVICE

          I certify that on this 25th day of November, 2020, a true and correct copy of the foregoing
  JOINT MOTION TO RESTRICT COURT RECORDS was filed via CM/ECF and served upon
  the following:

         Igor Raykin
         Kishinevsky & Raykin
         2851 South Parker Road, Suite 150
         Aurora, CO 80014
         igor@coloradolawteam.com

         ATTORNEYS FOR PLAINTIFF

                                                       s/ Faith Poindexter
                                                       for Jackson Lewis P.C.




                                                  3
